ACCEPTED
                                                                                               03-14-00626-CV
                                                                                                      4097841
                                                                                     THIRD COURT OF APPEALS
                                                                                                AUSTIN, TEXAS
                                                                                          2/10/2015 4:26:35 PM
                                                                                             JEFFREY D. KYLE
                                                                                                        CLERK
                                      03-14-00626-CV
             ____________________________________________________
                                                                       FILED IN
               In the Court of Appeals for the Third Judicial District
                                                               3rd COURT   OF APPEALS
                                                                   AUSTIN, TEXAS
                                  Austin, Texas                2/10/2015 4:26:35 PM
             ____________________________________________________ JEFFREY D. KYLE
                                                                        Clerk
   Glenn Hegar, Comptroller of Public Accounts of the State of Texas, and
            Ken Paxton, Attorney General of the State of Texas
                                           Appellants
                                    v.

                           Budget PrePay, Inc.,
                                            Appellee.
          ____________________________________________________

            On Appeal from the 126th Judicial District Court, Travis County, Texas
                         Trial Court Cause No. D-1-GN-11-001189
                         The Honorable Gisela D. Triana, Presiding
          ____________________________________________________

   NOTICE OF AUTOMATIC SUBSTITUTION OF PUBLIC OFFICERS

TO THE HONORABLE THIRD COURT OF APPEALS:

       Glenn Hegar, Comptroller of Public Accounts of the State of Texas, and Ken

Paxton, Attorney General of the State of Texas, Appellants, file this notice of

automatic substitution under Texas Rule of Appellate Procedure Rule 7.2(a). Glenn

Hegar succeeded Susan Combs as Comptroller of Public Accounts of the State of

Texas on January 2, 2015, and Ken Paxton succeeded Greg Abbott as Attorney

General of the State of Texas on January 5, 2015. Accordingly, Glenn Hegar and

Ken Paxton should be substituted as Appellants in this action.




Notice of Automatic Substitution of Public Officers                                  Page 1
       Therefore, Glenn Hegar, Comptroller of Public Accounts of the State of

Texas, and Ken Paxton, Attorney General of the State of Texas, request that they be

substituted for former officeholders Susan Combs and Greg Abbott in this action.

                             Respectfully submitted,

                             KEN PAXTON
                             Attorney General of Texas

                             CHARLES E. ROY
                             First Assistant Attorney General

                             JAMES E. DAVIS
                             Deputy Attorney General for Civil Litigation

                             ROBERT O’KEEFE
                             Division Chief
                             Financial Litigation, Tax, and Charitable Trusts Division


                             /s/Charles K. Eldred
                             CHARLES K. ELDRED
                             Attorney in Charge
                             Financial Litigation, Tax, and
                             Charitable Trusts Division
                             State Bar No. 00793681
                             P.O. Box 12548
                             Austin, Texas 78711-2548
                             512-475-1743
                             512-477-2348 (fax)
                             charles.eldred@texasattorneygeneral.gov
                             Attorneys for Appellants




Notice of Automatic Substitution of Public Officers                              Page 2
                            CERTIFICATE OF SERVICE

       I hereby certify that on February 10, 2015, a true and correct copy of the

foregoing Notice of Automatic Substitution of Public Officers was sent to the

Appellee’s attorneys of record below via e-service and/or electronic mail as follows:

       Scott M. Seidel
       SEIDEL LAW FIRM
       6505 West Park Boulevard, Suite 306
       Plano, TX 75093
       Scott.Seidel@earthlink.net

       Anthony C. Gulotta
       GULOTTA LAW GROUP, P.C
       6375 Flank Drive, #200
       Harrisburg, PA 17112-4600
       tgulotta@gulottalawgroup.com


                                                      /s/Charles K. Eldred
                                                      CHARLES K. ELDRED




Notice of Automatic Substitution of Public Officers                            Page 3